department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date legend org - organization name xx - date address - address org address certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations letter catalog number 34198j publication enclosure internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations fulton st room brooklyn ny department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any letter rev catalog number 34809f proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 form 4621-a letter rev catalog number 34809f ev date schedule number or exhibit form 886-a name of taxpayer org explanations of items tax identification_number ein year period ended 20xx legend org - organizationname companies issue xx---date state-state co-1 through co-12 through whether revocation of the org’s tax-exempt status is necessary because the organization is not operating for exempt purposes facts org org incorporated on november 20xx in the state of state per its certificate of incorporation the purpose for which the organization was formed was to create form and establish a center to aid and assist emerging artists to promote foster and encourage the artistic development of individuals to provide education and training in a variety of art forms to assist emerging artists by providing a forum for the free exchange of information to own operate and maintain real_property to serve as a permanent home for the center to stimulate community interest in the purposes of this corporation to raise funds and solicit donations from interested individuals charitable educational and scientific organizations and foundations and other interested organizations and foundations agencies institutions associations and corporations and to administer and expend such funds in furtherance of the corporate goals and purposes to aid assist cooperate co-sponsor and otherwise engage in concerted action with private governmental and other agencies and organizations with the same or similar objectives to solicit collect and otherwise raise money for the charitable and benevolent purposes of this corporation and to expend such monies and generally to aid and assist emerging artists by all available means and methods org filed an application_for recognition of exemption form_1023 with the internal_revenue_service on february 20xx per its application_for recognition of exemption the org is a program and service_organization for artists and arts organizations the four areas of concentration include development of projects audiences careers and organizations per letter dated july 20xx the internal_revenue_service granted the org exempt status under sec_501 the ruling letter held that the organization was a public supported_organization described in sec_509 and sec_170 of the irc the activities of org are providing fee based consulting services at or above cost for management marketing and fundraising to artists and arts organizations the organization is not supported by contributions from the public government or private_foundations or grants the table on the following page is a breakdown of org’s revenues for the examination period by client form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items co-2 co-3 co-4 co-5 co-6 co-7 co-8 coo-9 client consulting fees description co-1 dollar_figure dance theater school internship print center school dance company ballet company choreographer empowerment_zone dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure co-10 public charity for playwrights lyricists dollar_figure for the american stage _ dollar_figure dollar_figure total consulting income total org income and composers writing co-11 co-12 contribution dollar_figure dollar_figure dollar_figure dollar_figure the organization receives the majority of income from consulting fees and very limited public support forms filed by org for the year ending december 20xx reported on form_990 schedule a part ii public support schedule the following tax_year ending public support other income total income income public support of income december 20xx december 20xx december 20xx december 20xx december 20xx_ per examination dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a catalog number 20810w - page_-2 publish no irs gov department of the treasury-interna l revenue service schedule number or exhibit 886-a explanations of items form rev tanuary name of taxpayer org sec_1_501_c_3_-1 of the income_tax regulations treas reg provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational or operational_test it is not exempt tax identification_number ein year period ended 20xx sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than a public interest sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it services a public rather than a private interest sec_1_501_c_3_-1 holds that an organization that is primarily formed to operate an unrelated_trade_or_business is not exempt under sec_1 c the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66s ct 92_tc_1053 see also old dominion box co operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite6 inc v united_states f2d cir cert_denied 413_us_910 in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that was ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical c organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in revrul_72_369 1972_2_cb_245 an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 of the form 886-a catalog number 20810w -page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org code the organization enters into agreements with unrelated sec_501 organizations to furnish managerial stated _ that tax identification_number ein year period ended 20xx consulting services revenue_ruling basis this cost and on a an organization is not exempt merely because its operations are not conducted for the purpose of producing a profit to satisfy the ‘operational test ’ the organization's resources must be devoted to purposes that qualify as exclusively charitable within the meaning of sec_501 of the code and the applicable regulations providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code furnishing the services at cost lacks the donative element necessary to establish this activity as charitable taxpayer’s position org has indicated that they will agree to revocation of the c exempt status government ’s position the government concludes that the org does not satisfy the requirements for continued exemption under sec_501 the organization is not operated exclusively for exempt purposes since it fails the operational_test the organization’s primary activity is consulting and management services for a fee which does not promote exempt purposes and is a substantial commercial purpose the organization promotes the private interests of its clients and not the public interest the organization’s primary activities consulting work does not promote exempt purposes as required by sec_1_501_c_3_-1 which states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as stated in sec_1_501_c_3_-1 org does not meet these requirements since the primary purpose is operating a consulting and management business like the revoked organizations described in revrul_72_369 1972_2_cb_245 and 70_tc_352 org primarily provides consulting and management services income is exclusively from consulting service fees and operating the same as a commercial businesses organized for profit conclusions the service proposes to revoke the exempt status of org effective january 20xx the first day of the tax_year under examination form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
